Citation Nr: 0940281	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-20 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin rash as due 
to an undiagnosed illness.

4.  Entitlement to service connection for headaches as due to 
an undiagnosed illness.

5.  Entitlement to service connection for memory loss as due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1989 to September 
1989 and December 1990 to June 1991.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record reveals that a remand for 
additional development is necessary with respect to the 
above-listed issues.

The record reflects that the Veteran requested a Travel Board 
hearing before a member of the Board at the RO in his 
substantive appeal filed in June 2007.  VA regulations 
require the RO to give the Veteran notice of the place and 
time of his hearing at least 30 days prior to the hearing.  
38 C.F.R. § 19.76 (2009).  Eventually, the RO scheduled the 
Veteran's hearing for August 22, 2008.  On August 1, 2008, a 
report of contact form indicated the Veteran stated that he 
"would" waive his 30 day notification.  This report of 
contact form also identified the wrong person under the 
section labeled "Beneficiary identified."  The Veteran was 
then reminded of his scheduled hearing on August 7, 2008, and 
notified of the hearing on August 12, 2008.  Thus, the 
Veteran did not receive notice of the time and place of his 
hearing at least 30 days prior to the hearing, and at no 
point during this time did the Veteran actually submit a 
waiver of his 30-day notice.    

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the RO before a member of the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


